DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 11/21/2019 and 5/21/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 6, 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okano (US 2014/0347739 A1) in view of Endo et al (US 6,519,090 B2).
In regard to claims 1 and 19, Okano discloses an image display device including an eyepiece optical system (page 3, sections [0059-0064], Figure 1, “100” & Figures 41, & 42, “200”), the eyepiece optical system guiding light from an image display element (Figure 1, “100”) toward eyeballs of an observer (Figure 1, “E.P.”), wherein the eyepiece optical system includes a first lens for determining an emission angle from the image display element (Figure 1, “L2”), and a surface of the first lens on the image display element side has an aspherical shape having a convex shape in a region including an optical axis of the first lens (Figure 1, “L2”), wherein the aspherical shape has an inflection point within an optically effective region in a cross section including the optical axis (Figure 1, “L2”), and wherein an eye relief E of the eyepiece optical system satisfies 15 mm ≤ E ≤ 25 mm (page 15, TABLE 42, “E=15.00”), but does not specifically disclose said system including a polarization element.  Within the same field of endeavor Endo et al teaches that it is desirable for eyepiece optical systems to comprise a polarization element for the purpose of providing a system capable of displaying a high quality virtual image which is thinner and has a shorter total length than conventional systems (column 2, lines 1-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the eyepiece optical system of Okano to include a polarization element for the purpose of providing a system capable of displaying a high 
Regarding claim 2, Okano further discloses wherein the eyepiece optical system includes at least one lens, and the first lens is disposed at a position closest to the image display element among the at least one lens (Figure 1, “L2”).
Regarding claim 3, Okano further discloses wherein the inflection point is a point, which is inherently, by definition, a value obtained by differentiating a curve indicating the surface of the first lens on the image display element side in the cross section twice becoming zero at the point (Figure 1, “L2”).
Regarding claim 4, Okano further discloses wherein a distance H between the inflection point and the optical axis satisfies 0.2≤H/R≤0.7 (Figure 1, “L2”).
Regarding claim 6, Okano further discloses wherein an eye relief E of the eyepiece optical system and a maximum half angle of view .theta. of the eyepiece optical system satisfy 8 mm ≤ E x tan θ ≤ 20 mm → 15 mm x tan 46 degrees = 15.5 mm (page 15, TABLE 42).
Regarding claim 7, Okano further discloses wherein the surface of the first lens on the image display element side varies monotonously as a distance from the optical axis increases, and has no maximum value or minimum value at points other than a point on the optical axis in the optically effective region (Figure 1, “L2”).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okano in view of Chen et al (US 8,643,957 B2).
Regarding claim 8, Okano discloses as set forth above, but does not specifically disclose wherein the first lens is a resin lens.  Within the same field of endeavor, Chen .

Allowable Subject Matter
Claims 5 and 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 5: an image display device as claimed, specifically wherein the eyepiece optical system satisfies: 0.6≤L/E≤1.3.
The prior art fails to teach a combination of all the claimed features as presented in claims 9-17: an image display device as claimed, specifically wherein the eyepiece optical system includes a first λ/4 plate, a second λ/4 plate, a reflective polarization plate configured to reflect first linearly polarized light and transmit second linearly polarized light orthogonal to the first linearly polarized light, and a second lens having a semi-transmissive reflective surface.
The prior art fails to teach a combination of all the claimed features as presented in claim 18: an image display device as claimed, specifically wherein the image display element includes the polarization element.
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.